In an action pursuant to CPLR article 71, inter alia, to recover damages for the alleged wrongful retention of money seized by the police, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 21, 1993, which granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The gravamen of this action is the alleged wrongful retention of money after the disposition of a criminal action in the course of which money was seized. As such, a timely notice of claim was required to be filed (see, Boyle v Kelley, 42 NY2d 88; Matter of Oakley v Police Prop. Clerk of Nassau County, 75 AD2d 816; Matter of Abramowitz v Guido, 61 AD2d 1045; County Law § 52; General Municipal Law § 50-e). Since no such notice of claim was filed, the action was properly dismissed (see, Matter of Ganci v Tuthill, 216 AD2d 390 [decided herewith]; Boyle v Kelley, supra; Matter of Oakley v Police Prop. Clerk of Nassau County, supra; Matter of Abramowitz v Guido, supra). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.